Citation Nr: 0029235	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs dependency and indemnity compensation benefits.



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

This appeal arises from a February 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, that the appellant was not eligible for VA dependency 
and indemnity compensation benefits as her spouse, who died 
in October 1983, did not have the required military service.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant's spouse had no recognized guerilla 
service and was not a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces.


CONCLUSION OF LAW

Basic eligibility to VA dependency and indemnity compensation 
benefits is not established.  38 U.S.C.A. §§ 107, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking basic eligibility for VA dependency 
and indemnity compensation benefits.  Eligibility for VA 
benefits is governed by statutory and regulatory law which 
define an individual's legal status as a veteran of active 
military, naval, or air service; service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9. 

The current record contains an October 1983 certification 
from the Philippine Veterans Affairs Office verifying that 
the name of the appellant's spouse was carried in the 
Approved Revised Reconstructed Guerilla Roster of 1948.  A 
certificate of death reflects that the appellant's spouse 
died in October 1983.  A photocopy of a document from the 
Commonwealth of the Philippines, Philippine Army, reflecting 
that the appellant's spouse entered service in November 1941 
and was discharged in 1946, was received in May 1984.

In October 1984, pursuant to a request by the VA for 
verification of service of the appellant's spouse, the United 
States Army Reserve Personnel Center certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including no recognized 
guerrilla service, in the service of the Armed Forces of the 
United States.

A claim for VA dependency and indemnity compensation benefits 
was received from the appellant in June 1998.  Included with 
the appellant's claim was another photocopy of a document 
from the Commonwealth of the Philippines, Philippine Army, 
reflecting that the appellant's spouse served for five months 
as a trainee in 1939 and that he had served continuously from 
August 1945 until he was discharged in June 1946.

In June 1999, copies of a Voucher for Pay and Allowances for 
Individual Enlisted Men, dated in 1946; another photocopy of 
a document from the Commonwealth of the Philippines, 
Philippine Army; a copy of a letter and a decision from the 
Appeals Board, War Claims Commission; and a photocopy of a 
document from Headquarters, 3rd Replacement Battalion, 
Philippine Army, dated in 1945, were received.

In August 1999, the RO contacted the National Personnel 
Records Center for review of the additional information 
provided by the appellant for the purposes of verifying the 
claimed service of the appellant's spouse.  A response, 
received in October 1999, indicated that no change was 
warranted in the prior negative certification.

For the purpose of establishing entitlement to VA dependency 
and indemnity compensation benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims has 
held that the "VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces." Id.; see also Spencer v. 
West, 13 Vet. App. 376, 380 (2000).  Therefore, the records 
the appellant submitted can have no bearing upon the 
resolution of this matter.

In the instant case, the service department has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including no recognized 
guerrilla service, in the service of the Armed Forces of the 
United States.  While the appellant has challenged the 
accuracy of this finding, none of the documents she has 
submitted was issued by the service department.  The Board is 
bound by the service department finding, and thus finds that 
the appellant's spouse did not have recognized service so as 
to confer eligibility for VA dependency and indemnity 
compensation benefits.  It is herein noted that the evidence 
is not in relative equipoise and the benefit of the doubt is 
not for application.


ORDER

Basic eligibility for entitlement to VA dependency and 
indemnity compensation benefits is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

